DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-10, 12-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,233,476 to Strommer et al. “Strommer” in view of U.S. Publication No. 2007/0167701 to Sherman et al. “Sherman”, U.S. Patent No. 6,920,347 to Simon et al. “Simon”, U.S. Publication No. 2006/0004286 to Chang et al. “Chang”, U.S. Patent No. 6,450,978 to Brosseau et al. “Brosseau” and U.S. Patent No. 7,988,633 to Hossack et al. “Hossack”.  
As for Claims 1, 4, 7, 9, 12 and 15, Strommer discloses a system for tracking the three dimensional (3D) position and orientation of a flexible surgical instrument within the body of a patient (Abstract; Column 6, Line 50-Column 7, Line 10; also 110 in Figs. 3A-B and corresponding descriptions) comprising at least one flexible instrument for inserting into the body (Figs. 2A-B, 3A-B and 4A-B and corresponding descriptions), an electromagnetic field (EMF) generator for wirelessly transmitting an EMF (108 in Fig. 1 and corresponding descriptions), at least one EMF Strommer also makes it clear that auxiliary EMF sensors may be included to enhance system performance (Column 7, Lines 1-40).  Examiner notes that Strommer’s processor includes a means to superimpose a graphical representation onto displayed image data (Column 7, Lines 1-40).  It should also be noted that in order to superimpose the representation onto image data, a coordinate transformation would be necessary to relate the image’s coordinate system with the EMF sensor system’s coordinate system.  
However, while Strommer discloses various conventionally known imaging systems for pre-operative or intra-operative imaging, Strommer does not expressly disclose wherein the imaging means used to create the aforementioned image data is a “stereoscopic camera system” as claimed.  It follows, Strommer also does not disclose an EMF sensor incorporated into or mounted upon the stereoscopic camera system.  In addition, while Strommer displays the position and orientation of the sensor superimposed onto the image data, Strommer does not specify that previous measurements remain displayed in order to represent a path that the surgical instrument previously traveled as claimed.  Finally, Strommer’s instrument does not appear to have a memory configured to store identification data configured to be retrieved by the processor and used to select an “appropriate graphical representation” as claimed.  
Sherman teaches from within a similar field of endeavor with respect to computer assisted surgical systems and methods (Abstract) where an image sensor (e.g. stereoscopic camera system) may be used to capture images used for surgical navigation (Paragraphs [0022]-[0027], [0031]).  Examiner notes that such a camera system would provide images in substantially real time in order to work for its intended function.  Moreover, a stereoscopic camera system such as described by Sherman having multiple cameras would capture images of Sherman explains that the system may include various camera units (e.g. 16 and 18 in Fig. 1) and that the controller can display to the surgeon different views of the patient including a frontal view, sagittal view and/or oblique view (Paragraphs [0039] and [0053]).  Figs. 11-12 depicts various image perspectives with respect to the tracked tool.  Accordingly, Sherman teaches a display that includes two 2-D representations of an exterior of a patient body taken from different perspectives in its broadest reasonable interpretation.  
Accordingly, it would have been obvious to a person skilled in the art to have modified the system for medical instrument tracking described by Strommer to include other conventionally known imaging means such as the stereoscopic camera systems described by Sherman in order to provide intraoperative images used to guide/direct a medical procedure.  Such a modification merely involves a simple substation of one known imaging means for another to yield predictable results and/or combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  As for the EMF sensor on the stereoscopic camera unit, Examiner contends that it would have been obvious to a person skilled in the art to have positioned at least one “auxiliary” EMF sensor described by Strommer onto the modified camera unit in order to relate the camera’s coordinate system to the navigation system’s coordinate system.  Simon is herein cited to support this conclusion of obviousness.  For example, Simon teaches from within a similar field of endeavor with respect to image guided surgical navigation systems and methods (Abstract) where an imager’s position should be tracked by the navigation system to relate coordinate systems (Column 9, Lines 40-65; also 222 in Fig. 2 and corresponding descriptions).  
As for the displayed “path”, Chang teaches from within a similar field of endeavor with respect to tracking surgical instruments with EM sensors (Abstract; Paragraphs [0075] and 
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the processing means described by Strommer configured to superimpose the location and orientation of the sensor equipped on the instrument to also display “path indicators” as described by Chang in order to visually depict the path that the surgical instrument traveled within the body.  Such a modification would appear to enhance patient safety and merely requires combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Finally, with respect to the system’s ability to automatically determine an “appropriate graphical representation” from identification data stored on a memory of the instrument, Examiner notes that the modified system described by Strommer, Sherman, Simon and Chang disclose embodiments where the representation of the surgical instrument depends on actual type of instrument (e.g. Figs. 2B and 4B of Strommer).  However, it is not clear if these representations are stored by the computer to be automatically accessed based on identification data stored on the probe.    
Brosseau teaches from within a similar field of endeavor with respect to computer assisted surgical systems and methods for allowing a surgeon to visualize the interaction between a surgical tool and an image of the anatomical structure (Abstract) where the computer system stores models of surgical tools (Column 2, Lines 25-55 and Column 4, Lines 35-55) and makes it clear that the surgical tool can be any tool used in surgical procedures (Column 4, Lines 59-67).  However, it would appear that a particular model would need to be manually selected by the user based on the type of instrument used in the procedure.  
Hossack teaches a catheter system comprising an RFID on the catheter (instrument) configured to store (e.g. in a memory) identifying information about the catheter that is read by the processing means to relay the catheter information to the operation console (Column 3).  Once the operation console has the identifying information, it is able to automatically select appropriate settings (Column 5, Line 35-Column 6, Line 27).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the instrument described by Strommer, Sherman, Simon and Chang to be equipped with an RFID for conveying device identification information so that the processing means can select an appropriate model of the surgical tool (e.g. representation) as described by Brosseau and Hossack in order to enhance the realistic interaction between the displayed anatomy and the superimposed representation of the surgical tool.  In addition, the proposed modification would allow the system to automatically determine which model to display based on the identification information conveyed to the system and is considered to be merely automating a manual activity (MPEP 2144.04) and/or combining prior art elements according to known techniques to yield predictable results (MPEP 2143) in order to enhance workflow of the system.  

Regarding Claims 2 and 10, Strommer’s EMF generator is capable of being (operationally) incorporated into or mounted upon a surgical table configured to support the patient body (fig. 4A).
Regarding Claims 5 and 13, Strommer teaches the system according to Claim 1, wherein the EMF generator is a multi-axis transmitter that transmits a sequence of electromagnetic signals on different axes (Column 10, Line 55-Column 11, Line 55).
Response to Arguments
02/16/2021 have been fully considered but they are not persuasive.  Applicant argues,
“Claim 1 has been amended to include the subject matter of Claim 8...The references fail to disclose that the ‘one or more stereoscopic images of the patient body being rendered on the display includes two 2-D graphical representations of an exterior of the patient body’ as recited in amended claim 1.  In rejecting Claim 8, the Examiner asserts that this limitation is disclosed by ‘the stereoscopic camera system with multiple cameras captures images of significantly different perspectives.”  However, capturing images from different perspectives is not the same as displaying two 2-D graphical representations, as required by amended claim 1.  Claim 1 requires that “the one or more stereoscopic images of the patient body being rendered on the display device includes two 2-D graphical representations.”  Thus, what is rendered on the display device includes two 2-D graphical representations.  The references fail to teach rendering “two 2-D graphical representations of an exterior of the patient body,” as recited I amended claim 1 (REMARKS, Page 7).  

Examiner respectfully disagrees.  As noted in the rejection above, Sherman teaches from within a similar field of endeavor with respect to computer assisted surgical systems and methods (Abstract) where an image sensor (e.g. stereoscopic camera system) may be used to capture images used for surgical navigation (Paragraphs [0022]-[0027], [0031]).  Examiner notes that such a camera system would provide images in substantially real time in order to work for its intended function.  Moreover, a stereoscopic camera system such as described by Sherman having multiple cameras would capture images of significantly different perspectives and display them in its broadest reasonable interpretation.  For example, Sherman explains that the system may include various camera units (e.g. 16 and 18 in Fig. 1) and that the controller can display to the surgeon different views of the patient including a frontal view, sagittal view and/or oblique view (Paragraphs [0039] and [0053]).  Figs. 11-12 depicts various image perspectives with respect to the tracked tool.  Accordingly, Sherman teaches a display that includes two 2-D representations of an exterior of a patient body taken from different perspectives in its broadest reasonable interpretation.  Thus, the rejection(s) are maintained.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793